Order filed October 30, 2012




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-12-00891-CR
                                 ____________

               PRECIOUS YARNELL WASHINGTON, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 228th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1248636


                                  ORDER

Our order of October 24, 2012, for a supplemental clerk’s record is hereby
WITHDRAWN.

                               PER CURIAM